      Case 2:20-cv-01184-TLN-AC Document 91 Filed 10/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                          EASTERN DISTRICT OF CALIFORNIA

10

11    COMMODITY FUTURES TRADING                    No. 2:20-cv-01184-TLN-AC
      COMMISSION,
12
                    Plaintiff,
13
           v.                                      ORDER
14
      FINANCIAL TREE dba FINANCIAL
15    TREE TRUST; FINANCIAL SOLUTION
      GROUP dba FINANCIAL SOLUTION
16    GROUP TRUST; NEW MONEY
      ADVISORS, LLC; THE LAW FIRM OF
17    JOHN GLENN, P.C.; JOHN D. BLACK
      aka JOHN BARNES; CHRISTOPHER
18    MANCUSO; JOSEPH TUFO; and JOHN
      P. GLENN,
19
                    Defendants;
20
      SUISSE GROUP (USA) LLC; JMC
21    INDUSTRIES LLC; LANDES CAPITAL
      MANAGEMENT, LLC; KINGDOM
22    TRUST LLC; HERBERT CASWELL;
      ANNE MANCUSO; and TYLER
23    MANCUSO,
24                  Relief Defendants.
25

26   ///

27   ///

28   ///
                                               1
     Case 2:20-cv-01184-TLN-AC Document 91 Filed 10/09/20 Page 2 of 2

 1          Presently before the Court is Defendants John P. Glenn (“Glenn”) and The Law Firm of

 2   John Glenn, P.C.’s (collectively, the “Glenn Defendants”) Notice of Inadvertent Disclosure of

 3   Privacy Concerns and Ex Parte Application for an Order Redacting Such Inadvertently Disclosed

 4   Information. (ECF No. 89.)

 5          Pursuant to the provisions set forth under Local Rule 140 (Fed. R. Civ. P. 39) regarding

 6   privacy concerns and redaction and based upon the representations contained in the Glenn

 7   Defendants’ ex parte application, the Glenn Defendants’ request that the documents submitted

 8   with their September 10, 2020 Initial Response to the Request for an Accounting (ECF No. 71-2)

 9   be replaced with the documents attached to their application and labeled Exhibit “A” (ECF No.

10   89 at 3–86), is GRANTED.

11          IT IS SO ORDERED.

12   DATED: October 8, 2020

13

14
                                                            Troy L. Nunley
15
                                                            United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
